Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 and 5-8 are pending and are presented for this examination.   Claim 1 is amended.  Claim 4 is cancelled.
It should be noted amended claim 1 filed on 12/20/20 is different from independent claim 1 cited in applicant’s remarks Page 5 of 12/20/201 such that amended claim 1 does not require limitation of “the hot-rolled decarburized layer is formed to have a thickness of 10 to 50 micron from the surface in the step (c)”.   Such limitation is claimed in dependent claim 3, not independent claim 1 as cited in remarks.
It should also be noted claim 7 is also different from independent claim 7 cited in applicant’s remarks Page 5 of 12/20/201.
Applicant is required to clarify such difference regarding claims 1 and 7 between claim amendment and remarks Page 5 of 12/20/2021.
Status of Previous Rejections
112 2nd paragraph rejections of claims 1-8 are withdrawn in view of amendment of claim 1.
All art rejections are maintained from previous office action 09/20/2021.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/20/2019 and 09/13/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretations
Instant claimed “hot-rolled decarburized layer” is interpreted as a resulting effect of hot rolling, cooling and coiling steps in view of instant application PGPUB paragraph [0024].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima (US 20150125716A1) in view of Qiao (CN104195443 from IDS 09/22/2020).
As for claim 1, instant claim is amended to require “wherein the hot rolled decarburized layer has a thickness of 5-15 micron from the surface after the step (g).”
Kojima discloses a method of manufacturing galvanized steel sheet for hot stamping comprising the steps of:
 Re-heating a cast steel from 1100-1300 C (paragraph [0061])
The cast steel comprising overlapping compositions of C: 0.1-0.5%, Si 0.7-2.5%, Mn 1-3%, P <=0.015%, S <=0.01%, Cr 0.01-1%, B 0.001-0.005%, Ti 0.01-0.1% (paragraphs [0044]-
Finish rolling the reheated cast steel 800-950 oC (paragraph [0062])
Coiling the hot rolled steel sheet 500-700 oC, (paragraph [0062] last line)   Hence, instant claimed cooling step after finish rolling and before the coiling is expected.
Pickling the hot rolled and coiled steel sheet. (paragraph [0064])
Cold rolling the pickled steel sheet (paragraph [0066])
Annealing the cold rolled steel sheet in a reduction furnace (paragraphs [0070][0077])
Plating the annealed steel sheet by hot dip galvanizing (paragraph [0079])
Hot stamping the hot dip galvanized steel sheet (paragraph [0089])
Kojima differs from instant claim 1 such that it does not disclose (1) inherent cooling step after finish rolling and before the coiling is done without using water and (2) forming a hot rolled decarburized layer on a surface of the steel sheet, wherein the hot rolled decarburized layer has a thickness of 5-15 micron from the surface after the step (g).
Regarding (1), Qiao discloses a similar manufacturing method as disclosed by Kojima and further discloses a cooling treatment to the casting blank after the finish rolling is finished (paragraph [0018]) and the cooling treatment is performed with laminar flow cooling (paragraph [0027]) which is expected to be cooling without water.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply laminar flow cooling of Qian, in the process of Kojima for avoiding refined crystal grain grow further.
Regarding (2), hot-rolled decarburized layer is expected due to similar hot rolling, cooling and coiling steps including coiling temperature and cooling without water.
Due to Kojima in view of Qiao discloses hot rolling, cooling and coiling steps including coiling temperature between 500-700 oC (paragraph [0062]) and cooling without water, instant claimed hot-rolled decarburized layer is expected absent evidence of the contrary.
As for claim 2, Kojima discloses Mo 0.01-1% and Nb 0.01-1% (paragraphs [0055]-[0056])
As for claims 3, 5 and 7-8, instant claimed limitations are inherent structure and mechanical properties limitations due to same compositions and similar process of making.
 When a claimed process along with its resultant product reasonably appears to be substantially the same as, or an obvious variant of, a product disclosed by the prior art, the burden is on the applicant to prove that the prior art process and its resultant product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden on the applicant is the same. Cf. In re Spada, 911 F.2d 705, 708 (Fed Cir. 1990); In re Best,562 F.2d 1252, 1255 (CCPA 1977).
In the instant case, Kojima in view of Qiao discloses a hot stamped galvanized steel sheet comprising similar steel compositions and made by similar process of making as required by instant claim 1, instant claimed structure and mechanical properties limitation would naturally flow following the suggestion of Kojima in view of Qiao.
 As for 6, Kojima’s annealing is performed at a dew point -10 C to -60 C in a gas atmosphere of H2-N2 mixed gas. (paragraph [0077])
	 
Response to Argument
In response to argument on 12/20/201 that claimed coiling temperature can be important to provide claimed thickness of the hot rolled decarburized layer, argument is not persuasive because the fact Kojima expressly disclose a coiling temperature 500-700 C (paragraph [0062] last line) established prima facie case of obviousness due to overlapping absent criticality of coiling temperature.  In the instant case, evidence of criticality of coiling temperature 680-800 oC is insufficient for the following reasons:
First, To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d) II and MPEP 2144.05 III.  
In the instant case, a single comparative example below 680 oC is insufficient to show criticality of coiling temperature while claimed coiling temperature is in a range of 680-800 oC.
Second, “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”. 
In the instant case, closest prior art is Kojima’s coiling temperature 500-700 oC, not applicant’s comparative examples below 680 C.  
In other words, applicant fails to present evidence using Kojima’s broad range of coiling temperature 500-700 oC especially at overlapping range of 680-700 C not having claimed thickness of the hot rolled decarburized layer.
In response to argument that Kojima merely reports a temperature range of annealing step 500-700 C, argument is completely not persuasive because Kojima’s annealing temperature 500-700 oC is not the same as Kojima’s coiling temperature 500-700 oC.  Applicant simply cannot ignore the express teaching of coiling temperature of 500-700o C by Kojima and use annealing temperature of Kojima as coiling temperature. The fact Kojima expressly discloses coiling temperature 500-700 oC is sufficient to establish prima facie case of obviousness to arrive a steel slab by forming decarburized layer on a surface of the steel sheet at the overlapping coiling temperature of 680-700 oC.
In response to argument that applicant’s claimed process is distinguished from Kojima, such argument is not persuasive because Kojima discloses the same process as applicant as indicated in rejection of claim 1 above especially similar overlapping coiling temperature range.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733